Judgment and order affirmed, with costs. Memorandum: We reach the conclusion that a fair question of fact was presented whether the defendant property owner was negligent and whether injuries to the plaintiff Jennie Leventhal were due to her own contributory negligence. We cannot say that the jury verdict was against the weight of evidence. The testimony received over defendant’s objection relating to the difficulty experienced in heating the upper apartment was of doubtful relevancy but we conclude its admission was not so prejudicial to defendant’s rights as to warrant a reversal of the judgment and order and a new trial. All concur. (The judgment is for plaintiff in a negligence action. The order denies a motion for a new trial.) Present —- Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.